


Exhibit 10.1

[img1.gif]


NON-EMPLOYEE DIRECTOR INITIAL OPTION AGREEMENT

UNDER THE MEDTRONIC, INC.

2008 STOCK AWARD AND INCENTIVE PLAN

 

1.

The Option. Medtronic, Inc., a Minnesota corporation (the “Company”), hereby
grants to the individual named above (the “Optionee”), as of the above Grant
Date, an option (the “Option”) to purchase the above number of shares of common
stock of the Company (the “Common Stock”), for the above Purchase Price Per
Share, on the terms and conditions set forth in this Initial Option Agreement
(the “Agreement”) and in the Medtronic, Inc. 2008 Stock Award and Incentive Plan
(the “Plan”). In the event of any inconsistency between the terms of the
Agreement and the Plan, the terms of the Plan shall govern. Capitalized terms
used in this Agreement and not defined herein shall have the meanings given to
them in the Plan.

2.

Exercise of Option. The exercise of the Option is subject to the following
conditions and restrictions:

 

(a)

Except as permitted under Section 5 of this Agreement and Section 5.10 of the
Plan, the Option may be exercised only by the Optionee. This Option shall expire
at the earlier of (i) the above Expiration Date, or (ii) the five-year
anniversary date of the date the Optionee ceases to be a director of the Company
for any reason. Notwithstanding the foregoing, if the Option is granted to an
Optionee who is initially appointed a Non-Employee Director by the Board, the
Option shall expire on the date such Optionee ceases to be a director of the
Company unless such Optionee shall have been elected to the Board by the
shareholders of the Company subsequent to the Grant Date.

 

(b)

The Option shall be 100% exercisable from and after the Grant Date.
Notwithstanding the foregoing, if the Option is granted to an Optionee who is
initially appointed a Non-Employee Director by the Board, the Option shall not
become exercisable unless and until such Optionee has been elected to the Board
of Directors by the shareholders of the Company.

3.

Manner of Exercise. To exercise your Option, you must deliver notice of exercise
(the “Notice”) to the administrator (the “Administrator”) designated by the
Company to provide services relating to the administration of the Plan at the
time of your exercise. The Notice must specify the number of shares of Common
Stock (the “Shares”) as to which the Option is being exercised and must be
accompanied by payment of the purchase price of the Shares in cash, check, or by
the delivery of Common Stock already owned by the Optionee, or by a combination
thereof. Payment may also be made by instructing the Company to withhold a
number of Shares having a Fair Market Value (based on the Fair Market Value of
the Common Stock on the date the applicable Option is exercised) equal to the
product of (i) the exercise price multiplied by (ii) the number of Shares in
respect of which the Option shall have been exercised.

Exercise shall be deemed to occur on the earlier of the date the Notice and
purchase price are received by the Administrator or the date you simultaneously
exercise the Option and sell the shares, using the proceeds from such sale to
pay the purchase price.

4.

Taxes. The Optionee is responsible for the federal, state, local or other taxes
applicable upon the exercise of the Option.

--------------------------------------------------------------------------------


5.

Transferability. (a) The Option may be transferred, in whole or in part, by the
Optionee to any Permitted Transferee in a Permitted Transfer (as those terms are
defined below), or upon the Optionee’s death, in each case as provided in
Section 5.10 of the Plan. Following a Permitted Transfer, notwithstanding any
other provision of this Agreement, the Option or the portion so transferred, as
applicable, may be exercised only by the Permitted Transferee to whom it is
transferred or, in the case of a Permitted Transferee who is an individual who
dies or becomes disabled after the Permitted Transfer, the Permitted
Transferee’s estate or guardian (and references to such Permitted Transferee
herein shall be deemed to include such estate or guardian). The purchase price
for the Shares and any taxes required to be withheld in connection with the
exercise of the Option or the portion so transferred, as applicable, by such a
Permitted Transferee may be paid by the Optionee and/or the Permitted
Transferee, and such payment shall be a prerequisite to the issuance of Shares
to the Permitted Transferee upon such exercise.

(b) In order for a Permitted Transfer to be effective, the Optionee, the
Permitted Transferee and the Company must execute a transfer form substantially
in the form provided by the Company entitled “Letter Transferring Stock Option”.
Unless otherwise expressly permitted by the Committee, the Option or portion
thereof that is transferred in a Permitted Transfer, as applicable, may not be
re-transferred to another Permitted Transferee either directly or indirectly,
and any such transfer that may be attempted shall be void. Without limiting the
generality of the foregoing, unless otherwise expressly provided by the
Committee, if the Option or any portion thereof is transferred to a trust or
other entity that is a Permitted Transferee, the Option or such portion, as
applicable, shall cease to be exercisable if such trust or such other entity
thereafter ceases to qualify as a Permitted Transferee.

(c) A “Permitted Transferee” means any member of the Optionee’s “immediate
family” (as such term is defined in Rule 16a-1(e) promulgated under the Act, or
any successor rule or regulation) or to one or more trusts whose beneficiaries
are members of such Non-Employee Director’s “immediate family” or partnerships
in which such family members are the only partners. A “Permitted Transfer” means
a transfer by the Optionee to a Permitted Transferee without consideration.

6.

Acknowledgment. The grant of this Option is binding and effective when the
Optionee dates and signs the Acknowledgment below and returns this Agreement to
the Company.

Shareholder Services, MS LC310
Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432
(763.505.3030)

 

 

 




--------------------------------------------------------------------------------